ORDER
PER CURIAM.
David Robinson appeals from an order of the circuit court denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. After a jury trial in the Circuit Court of Jackson County, the appellant was convicted of assault in the second degree, § 565.060, and armed criminal action, § 571.015, for which he was sentenced to concurrent terms of three and six years, respectively, in the Missouri Department of Corrections.
The appellant raises what he denominates as one point on appeal, but what in reality are two points. In both points, he claims that the motion court erred in denying his Rule 29.15 motion, without an evi-dentiary hearing, because he alleged facts, not conclusions, which were not refuted by the record, and which, if true, would establish that he received ineffective assistance of counsel. In his first point, he claims that his counsel was ineffective because he failed to investigate potential witnesses that would have caused him to present at trial the viable defense of defense of others. In his second point, he claims that his trial counsel was ineffective for failing to request an instruction on the lesser-included offense of assault in the third degree.
Affirmed. Rule 84.16(b).